     Case 4:19-cv-05210-RMP       ECF No. 131        filed 09/13/19   PageID.3571 Page 1 of 6



 1     Christopher B. Durbin (WSBA No. 41159)
       1700 Seventh Ave., Suite 1900
 2     Seattle, WA 98101-1355
       Telephone: (206) 452-8700
 3     Fax: (206) 452-8800
       Email: cdurbin@cooley.com
 4
       Attorneys for proposed amici curiae AMERICAN
 5     ACADEMY OF PEDIATRICS, AMERICAN MEDICAL
       ASSOCIATION, AMERICAN COLLEGE OF PHYSICIANS,
 6     WASHINGTON CHAPTER OF AMERICAN ACADEMY OF
       PEDIATRICS, and WASHINGTON STATE MEDICAL
 7     ASSOCIATION
 8

 9                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
10

11
       STATE OF WASHINGTON, et al.,                       Case No. 4:19-cv-5210-RMP
12
                         Plaintiffs,                      MOTION OF AMERICAN ACADEMY OF
13                                                        PEDIATRICS, AMERICAN MEDICAL
              v.                                          ASSOCIATION, AMERICAN COLLEGE OF
14                                                        PHYSICIANS, WASHINGTON CHAPTER OF
       UNITED STATES DEPARTMENT                           THE AMERICAN ACADEMY OF
15     OF HOMELAND SECURITY, et al.,                      PEDIATRICS, AND WASHINGTON STATE
                                                          MEDICAL ASSOCIATION FOR LEAVE TO
16                                                        FILE BRIEF AS AMICI CURIAE IN
                         Defendants.                      SUPPORT OF PLAINTIFFS’ MOTION FOR
17                                                        PRELIMINARY INJUNCTION
18                                                        NOTING DATE: October 15, 2019
19                                                        Without Oral Argument
20

21

22

23

24

25

26

27

28
                                                                                               COOLEY LLP
       MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF                                 1700 Seventh Ave, Ste. 1900
       I/S/O PLTF.’S MOTION FOR PRELIM. INJUNCTION    1                               Seattle, WA 98101-1355
       CASE NO. 4:19-cv-5210-RMP                                                                (206) 452-8700
     Case 4:19-cv-05210-RMP       ECF No. 131        filed 09/13/19   PageID.3572 Page 2 of 6



 1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE that the American Academy of Pediatrics (“AAP”),
 3     the American Medical Association (“AMA”) the American College of Physicians
 4     (“ACP”), the Washington Chapter of the American Academy of Pediatrics
 5     (“WCAAP”), and the Washington State Medical Association (“WSMA”) (collectively
 6     “amici”), respectfully move the Court for leave to file the accompanying brief of amici
 7     curiae. The brief supports Plaintiff’s Motion for Preliminary Injunction. Plaintiffs
 8     consent to Amici’s motion and Defendants do not object to Amici’s motion. The
 9     proposed brief is appended as Exhibit 1 to this motion.
10     I.     LEGAL STANDARD
11            “The district court has broad discretion to appoint amici curiae.” Hoptowit v. Ray,
12     682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner,
13     515 U.S. 472 (1995). “An amicus brief should normally be allowed . . . when the amicus
14     has unique information or perspective that can help the court beyond the help that the
15     lawyers for the parties are able to provide.” Cmty. Ass’n for Restoration of Env’t
16     (CARE) v. DeRuyter Bros. Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash. 1999). To
17     “fulfill [its] role” amici curiae should submit “briefing designed to supplement and
18     assist in cases of general public interest, supplement the efforts of counsel, and draw
19     the court’s attention to law that might otherwise escape consideration.” Id. at 975 (citing
20     Miller-Wohl Co. v. Commissioner of Labor & Indus., 694 F.2d 203, 204 (9th Cir.
21     1982)). The medical organizations filing this motion offer a unique and important
22     perspective on the issues before the Court, and for the reasons stated below, request
23     leave to file a brief as amici curiae.
24     II.    IDENTITY OF PROPOSED AMICUS CURIAE AND STATEMENT OF
              INTEREST
25

26
              Proposed amici are professional medical organizations that provide a range of

27
       medical services, support services, and advocacy for their patients. Proposed Amici

28
       have a substantial interest in the Court’s resolution of this case because the issues this
       MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF                                           COOLEY LLP
                                                                                 1700 Seventh Ave, Ste. 1900
       I/S/O PLTF.’S MOTION FOR PRELIM. INJUNCTION      2                           Seattle, WA 98101-1355
       CASE NO. 4:19-cv-5210-RMP                                                              (206) 452-8700
     Case 4:19-cv-05210-RMP       ECF No. 131        filed 09/13/19   PageID.3573 Page 3 of 6



 1     Court will decide have a direct impact on the health of vulnerable populations, such as
 2     children, pregnant women, and persons who are disabled or those who suffer from
 3     chronic illnesses. These medical organizations are uniquely positioned to understand
 4     and appreciate the impact of the Public Charge Regulation on the health of vulnerable
 5     populations, and have observed the negative effects of the Public Charge Regulation on
 6     the populations they serve.
 7            Proposed amici include the following professional medical organizations:
 8                American Academy of Pediatrics (“AAP”)
 9                American Medical Association (“AMA”)
10                American College of Physicians (“ACP”)
11                Washington Chapter of the American Academy of Pediatrics (“WCAAP”)
12                Washington State Medical Association (“WSMA”)
13     III.   AMICI CURIAE’S UNIQUE PERSPECTIVE WILL HELP THE COURT
14            Proposed amici’s brief will assist the Court by providing important information
15     about the harmful and disproportionate impact of the Public Charge Regulation on the
16     health of vulnerable members of the immigrant communities, including children,
17     pregnant and postpartum women, and persons suffering from disabilities and chronic
18     health conditions. In particular, proposed amici are organizations of medical providers,
19     such as pediatricians, physicians, residents and medical students, who have first-hand
20     knowledge of how disincentivising essential medical benefits such as Medicaid,
21     nutrition benefits such as SNAP, and housing assistance impacts the health of non-
22     citizen immigrants and their families.
23            The brief of proposed amici also describes the harmful effects of the Public
24     Charge Regulation on the vulnerable populations of the immigrant communities. Under
25     the ambiguous “totality of circumstances” test of the Public Charge Regulation, there is
26     an increased likelihood that children, pregnant and postpartum women, and persons
27     suffering from disabilities and chronic health conditions are or will be designated a
28     public charge.       The fear of being designated a public charge is blocking and
       MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF                                           COOLEY LLP
                                                                                 1700 Seventh Ave, Ste. 1900
       I/S/O PLTF.’S MOTION FOR PRELIM. INJUNCTION      3                           Seattle, WA 98101-1355
       CASE NO. 4:19-cv-5210-RMP                                                              (206) 452-8700
     Case 4:19-cv-05210-RMP       ECF No. 131        filed 09/13/19   PageID.3574 Page 4 of 6



 1     disincentivizing access to necessary medical, nutrition and housing benefits, and
 2     endangers the health and safety of the present and next generations of immigrant
 3     communities. Proposed amici, medical organizations that provide medical services,
 4     advocate and have regular contact with the immigrant community are well-positioned
 5     to provide a unique perspective on the pervasive nature of these harms to this Court.
 6     IV.    CONCLUSION
 7            Proposed amici have a concrete interest in the outcome of this case. Their brief
 8     presents the valuable perspective of members of medical organizations who treat and
 9     support vulnerable populations of immigrant communities, including children, pregnant
10     and postpartum women, and persons suffering from disabilities and chronic health
11     conditions, affected by the Public Charge Regulation. Their knowledge and perspective
12     is relevant to the disposition of the issues before Court. For these reasons, proposed
13     amici respectfully request that the Court grant their Motion for Leave to File a Brief as
14     Amici Curiae in Support of Plaintiffs’ Motion for Preliminary Injunction.
15            Respectfully submitted this 13th day of September, 2019.
16                                            By: /s/ Christopher B. Durbin
                                                 Christopher B. Durbin (WSBA No. 41159)
17                                               1700 Seventh Avenue, Suite 1900
                                                 Seattle, WA 98101-1355
18                                               Tel.: (206) 452-8700
                                                 Fax: (206) 452-8800
19                                               Email: cdurbin@cooley.com
20                                                   Susan Krumplitsch (pro hac vice pending)
                                                     Elizabeth Stameshkin (pro hac vice pending)
21                                                   Priya Arora (pro hac vice pending)
                                                     COOLEY LLP
22                                                   3175 Hanover Street
                                                     Palo Alto, CA 94304-1130
23                                                   Tel.: (650) 843-5000
                                                     Fax: (650) 849-7400
24                                                   Email: skrumplitsch@cooley.com
                                                             lstameshkin@cooley.com
25                                                           parora@cooley.com
26                                                   Attorneys for proposed amici curiae AMERICAN
                                                     ACADEMY OF PEDIATRICS, AMERICAN MEDICAL
27                                                   ASSOCIATION, AMERICAN COLLEGE OF
                                                     PHYSICIANS, WASHINGTON CHAPTER OF
28                                                   AMERICAN ACADEMY OF PEDIATRICS, and
       MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF                                           COOLEY LLP
                                                                                 1700 Seventh Ave, Ste. 1900
       I/S/O PLTF.’S MOTION FOR PRELIM. INJUNCTION       4                          Seattle, WA 98101-1355
       CASE NO. 4:19-cv-5210-RMP                                                              (206) 452-8700
     Case 4:19-cv-05210-RMP       ECF No. 131        filed 09/13/19   PageID.3575 Page 5 of 6



 1                                                   WASHINGTON STATE MEDICAL ASSOCIATION
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF                                           COOLEY LLP
                                                                                 1700 Seventh Ave, Ste. 1900
       I/S/O PLTF.’S MOTION FOR PRELIM. INJUNCTION      5                           Seattle, WA 98101-1355
       CASE NO. 4:19-cv-5210-RMP                                                              (206) 452-8700
     Case 4:19-cv-05210-RMP       ECF No. 131    filed 09/13/19   PageID.3576 Page 6 of 6




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on this 13th day of September, 2019, I caused the
 3   foregoing to be electronically filed with the Clerk of the Court using the CM/ECF
 4   System which in turn automatically generated a Notice of Electronic Filing (NEF)
 5   to all parties in the case who are registered uses of the CM/ECF system. The NEF
 6   for the foregoing specifically identifies recipients of electronic notice.
 7
                                             /s/ Christopher B. Durbin
 8                                           Christopher B. Durbin
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                        COOLEY LLP
     CERTIFICATE OF SERVICE                                                 1700 Seventh Ave, Ste. 1900
     CASE NO. 4:19-CV-5210-RMP                                                 Seattle, WA 98101-1355
                                                                                         (206) 452-8700
